Title: George Evans to Thomas Jefferson, 29 March 1820
From: Evans, George
To: Jefferson, Thomas


					
						 Sir
						
							Petersburg
							29th March 1820
						
					
					on my return from your hospitable  mansion, I spent a week with my friends on Willises & when at Mr John Trents partook of some very fine silver perch, which were caught in his mill pond, which reminded me of your enquiries about the Epping old Eppington old mill, & then I enquired of Mr Trent, if he could supply you with some to stock your pond, he answered that if he had information a few days previous to your sending he would give you as many as you wanted—the pond is situated 12 Miles above the mouth of Willises & boats pass to & from his Mill tail, so that by directing a boat up the creek you may have a supply & a direct carriage to your house.—On my return, the road I travelled was nearly in a direct line between Monticello & Willises mountain, so that I had frequent opportunities of viewing its situation & appearances, & think you have formed an incorrect Idea of the two Mountains inter locking each other & forming the inverted triangular Gap which shows from your terrace—the first or largest on its summit has the line of undulation with several abrupt Gaps, of which that to the east, is the largest & to the west, from 6 to 8 Miles distant is the 2d Mountain unconnected with the first, so that the appearance pointed out can not take place, unless there is a 3d more south & of this I have heard no mention made by the neighbours around it—I intend visiting my grandsons this summer & will take the same rout, that I may more particularly  Willises mountain & will then make known the result of my examination & enquiries—I wrote a few days since to Mr Stack making enquiries after the young mr Johnsons, anxious lest they should have been agents in the late Riot, which is said to have taken place in his school & will gratefully acknowledge the Obligations confered on them & my selfe, by your personally recommending them to Mr Stack or his assistant Tutor—
					with my best wishes for your restoration to perfect health & the completion  & prosperity of your University, I am with great respect your very obedt servant
					
						
							George Evans
						
					
				